In a proceeding pursuant to Family Court Act § 651 to determine custody of the parties’ children, Guy Fouyolle appeals from an order of the Family Court, Kings County (Dabiri, J.), dated May 13, 1994, which, after a hearing, inter alia, awarded custody of the children to the mother.
Ordered that the order is affirmed, without costs or disbursements.
We find a sound and substantial basis in the record for the trial court’s determination that it was in the best interests of the children to award custody to the mother (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89, 94). Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.